DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 2/5/2020.
Claims 1-20 have been examined and rejected.
Claim Objections
Claim 17 is objected to because of the following informalities: this claim recites in part: “…an active BWP without themultiple…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim 1-3, 13-15 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn (US20200196161A1 with provisional application No. 62/519829 filed on June 14, 2017).
Regarding Claim 1, Ahn discloses a method, comprising: 
receiving, by processing circuitry of a user equipment (UE) (see FIG. 11 illustrating UE with a communication module (or the RF unit) 1123), a radio resource management (RRM) measurement configuration (see para 320, a method of performing beam management using an SS block or measurement reference signal MRS for initial access and radio resource measurement RRM) from a base station (BS) in a beamformed communication (see para 199, A network may transmit a known signal e.g., a measurement reference signal MRS, a beam reference signal (BRS), or a beamformed channel state information reference signal (CSI-RS)/i.e. representing RRM received by the UE, to which each beam has been applied in order for a UE to perform measurement on beams to be used in a corresponding cell (or may be used by an eNB); also see para 297, that a BS and a UE perform connection setup using a wide beam of an SS block/measurement reference signal (MRS) in an initial access step and, after the connection is completed, the BS and the UE perform communication with the best quality using a narrow beam applied to a CSI-RS resource and/or a CSI-RS port index), 
the RRM measurement configuration indicating presence of multiple quasi collocated (QCLed) (see para 300, FIG. 8 illustrates a QCL relation between CSI-RS resources and SS blocks/i.e. RRM measurement configuration. An SS block beam-width (QCLed for a CSI-RS resource) transmitted as a system frame number (SFN) may be split by a plurality of transmission CSI-RS ports within a resource. In this case, each (i.e., split beam-width) may correspond to another analog beam by a gNB implementation. In this case, a QCL indication may include a cell/transmit point (TP) identifier associated with an SS block, and thus a beam management procedure may cover a multi-cell/TP scenarios) frequency domain multiplexed (FDMed) reference signal (RS) transmissions in a carrier (see para 172, FIG. 6 shows an example of a structure in which 256 antenna elements are equally divided into four parts to form four sub-arrays and a TXRU is connected to each sub-array… and FIG. 6c, the PDSCH 1 transmitted to the UE1 and the PDSCH 2 transmitted to the UE2 may be frequency-division multiplexed (FDM) and transmitted); and 
performing RRM measurement according to the received RRM measurement configuration using one or more of the multiple QCLed FDMed RS transmissions (see para 297, the BS and the UE perform communication with the best quality using a narrow beam applied to a CSI-RS resource or a CSI-RS port index/i.e. based on RRM).

Regarding Claims 2, 14, Ahn discloses the method of claim 1, wherein RSs of the multiple QCLed FDMed RS transmissions (see para 172, FIG. 6 shows an example of a structure in which 256 antenna elements are equally divided into four parts to form four sub-arrays and a TXRU is connected to each sub-array… and FIG 6c, the PDSCH 1 transmitted to the UE1 and the PDSCH 2 transmitted to the UE2 may be frequency-division multiplexed (FDM) and transmitted) include synchronization signals (SSs) of SS blocks, channel state information reference signals (CSI-RSs), or a combination of SSs of SS blocks and CSI-RSs (see para 300, FIG. 8 illustrates a QCL relation between CSI-RS resources and SS blocks/i.e. RRM measurement configuration. An SS block beam-width (QCLed for a CSI-RS resource) transmitted as a system frame number (SFN) may be split by a plurality of transmission CSI-RS ports within a resource. In this case, each (i.e., split beam-width) may correspond to another analog beam by a gNB implementation. In this case, a QCL indication may include a cell/transmit point (TP) identifier associated with an SS block, and thus a beam management procedure may cover a multi-cell/TP scenarios).

Regarding Claims 3, Ahn discloses the method of claim 1, further comprising: performing reference signal received power (RSRP) measurement using more than one of the multiple QCLed FDMed RS transmissions, wherein received power on resource elements (REs) corresponding to the more than one of the QCLed FDMed RS transmissions is averaged to obtain an RSRP measurement (see FIG. 8, para 300-302, a QCL relation between CSI-RS resources and SS blocks… a mechanism of a UE for providing an L1/L2 report based on SS block measurement for beam management, the channel and/or signal of an SS block for measurement may be considered. In particular, in the viewpoint of L3-RSRP, a unified format for the L1-RSRP measurement reporting of an SS block and a CSI-RS may be considered… and at para 274, QCL parameter includes average gain).

Regarding Claim 13, Ahn discloses a method, comprising: 
transmitting, by processing circuitry of a base station (see FIG. 11 depicting base station eNB), a radio resource management (RRM) measurement configuration to a user equipment (UE) (see para 320, a method of performing beam management using an SS block or measurement reference signal MRS for initial access and radio resource measurement RRM) in a beamformed communication system (see para 199, A network may transmit a known signal e.g., a measurement reference signal MRS, a beam reference signal (BRS), or a beamformed channel state information reference signal (CSI-RS)/i.e. representing RRM received by the UE, to which each beam has been applied in order for a UE to perform measurement on beams to be used in a corresponding cell (or may be used by an eNB); also see para 297, that a BS and a UE perform connection setup using a wide beam of an SS block/measurement reference signal (MRS) in an initial access step and, after the connection is completed, the BS and the UE perform communication with the best quality using a narrow beam applied to a CSI-RS resource and/or a CSI-RS port index), 
the RRM measurement configuration indicating presence of multiple quasi collocated (QCLed) (see para 300, FIG. 8 illustrates a QCL relation between CSI-RS resources and SS blocks/i.e. RRM measurement configuration. An SS block beam-width (QCLed for a CSI-RS resource) transmitted as a system frame number (SFN) may be split by a plurality of transmission CSI-RS ports within a resource. In this case, each (i.e., split beam-width) may correspond to another analog beam by a gNB implementation. In this case, a QCL indication may include a cell/transmit point (TP) identifier associated with an SS block, and thus a beam management procedure may cover a multi-cell/TP scenarios) frequency domain multiplexed (FDMed) reference signal (RS) transmissions in a carrier (see para 172, FIG. 6 shows an example of a structure in which 256 antenna elements are equally divided into four parts to form four sub-arrays and a TXRU is connected to each sub-array… and FIG 6c, the PDSCH 1 transmitted to the UE1 and the PDSCH 2 transmitted to the UE2 may be frequency-division multiplexed (FDM) and transmitted); and 
receiving measurement results obtained according to the RRM measurement configuration from the UE (see para 297, the BS and the UE perform communication with the best quality using a narrow beam applied to a CSI-RS resource or a CSI-RS port index/i.e. based on RRM).

Regarding Claim 15 Ahn discloses the method of claim 13, wherein the RRM measurement configuration indicates frequency locations and periods of the multiple QCLed FDMed RS transmissions (see para 300, FIG. 8 illustrates a QCL relation between CSI-RS resources and SS blocks/i.e. RRM measurement configuration. An SS block beam-width (QCLed for a CSI-RS resource) transmitted as a system frame number (SFN) may be split by a plurality of transmission CSI-RS ports within a resource).

Regarding Claim 20, Ahn discloses a user equipment (UE), comprising processing circuitry (see FIG. 11 illustrating UE with processing circuitry) configured to: 
receive a radio resource management (RRM) measurement configuration (see para 320, a method of performing beam management using an SS block or measurement reference signal MRS for initial access and radio resource measurement RRM) from a base station (BS) in a beamformed communication system (see para 199, A network may transmit a known signal e.g., a measurement reference signal MRS, a beam reference signal (BRS), or a beamformed channel state information reference signal (CSI-RS)/i.e. representing RRM received by the UE, to which each beam has been applied in order for a UE to perform measurement on beams to be used in a corresponding cell (or may be used by an eNB); also see para 297, that a BS and a UE perform connection setup using a wide beam of an SS block/measurement reference signal (MRS) in an initial access step and, after the connection is completed, the BS and the UE perform communication with the best quality using a narrow beam applied to a CSI-RS resource and/or a CSI-RS port index), 
the RRM measurement configuration indicating presence of multiple quasi collocated (QCLed) (see para 300, FIG. 8 illustrates a QCL relation between CSI-RS resources and SS blocks/i.e. RRM measurement configuration. An SS block beam-width (QCLed for a CSI-RS resource) transmitted as a system frame number (SFN) may be split by a plurality of transmission CSI-RS ports within a resource. In this case, each (i.e., split beam-width) may correspond to another analog beam by a gNB implementation. In this case, a QCL indication may include a cell/transmit point (TP) identifier associated with an SS block, and thus a beam management procedure may cover a multi-cell/TP scenarios) frequency domain multiplexed (FDMed) reference (see para 172, FIG. 6 shows an example of a structure in which 256 antenna elements are equally divided into four parts to form four sub-arrays and a TXRU is connected to each sub-array… and FIG 6c, the PDSCH 1 transmitted to the UE1 and the PDSCH 2 transmitted to the UE2 may be frequency-division multiplexed (FDM) and transmitted); and 
perform RRM measurement according to the received RRM measurement configuration using one or more of the multiple QCLed FDMed RS transmissions (see para 297, the BS and the UE perform communication with the best quality using a narrow beam applied to a CSI-RS resource or a CSI-RS port index/i.e. based on RRM).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of John-Wilson (US20180331727A1 with provisional application number 62/505,802 filed on May 12, 2017).
Regarding Claim 4, Ahn discloses the method of claim 1 and discloses using subbands (see FIG, 6c), but does not disclose details regarding a BWP, i.e.: 
Ahn does not disclose details regarding the underlined claim limitation: operating on a bandwidth part (BWP) including a subset of the multiple QCL RS transmissions.
In the same field of endeavor, John-Wilson discloses this limitation: see para 44, various aspects of the present disclosure allow for the signaling of a QCL relationship (e.g., including a QCL type) between a first sub-band (e.g., a first carrier or BWP) and a second sub-band (e.g., a second carrier or BWP).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ahn, to include operating on a bandwidth part (or sub-band) including a subset of the multiple QCL as taught by John-Wilson, to consider multiple devices that communicate over multiple sub-bands (or carriers) simultaneously (see John-Wilson, para 6).

Regarding Claim 16, Ahn discloses the method of claim 13, but does not disclose details regarding: transmitting a bandwidth part (BWP) configuration to the UE indicating an active BWP including at least one of the multiple QCLed FDMed RS transmissions; and transmitting the RRM measurement configuration 
In the same field of endeavor, John-Wilson discloses this limitation: see FIG. 6, para 83-85, base station 105-d may determine a spatial QCL relationship between the first sub-band and the second sub-band. That is, the reciprocal QCL relationship may be associated with spatial parameters used for reception by UE 115-d of one or more downlink signals transmitted on the first sub-band/i.e. representing indication of active sub-band or BWP, and transmission by UE 115-d of one or more uplink signals transmitted on the second sub-band… base station 105-d may transmit (e.g., and UE 115-d may receive) a downlink transmission over the first sub-band. The downlink transmission may include one or more of a PDCCH DMRS, a PDSCH DMRS, a CSI-RS or an SS/i.e. representing measuring RSSI. At 625, UE 115-d may derive spatial parameters for communication with base station 105-d via the second sub-band based on spatial parameters used for reception of the downlink transmission at 620.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ahn, to include operating on a bandwidth part (or sub-band) including a subset of the multiple QCL as taught by John-Wilson, to consider multiple devices that communicate over multiple sub-bands (or carriers) simultaneously (see John-Wilson, para 6).

Claims 5, 11-12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of John-Wilson, in view of Zhang (US20180049080A1).
Regarding Claim 5, Ahn discloses the method of claim 1 and a radio resource management (RRM) measurement configuration, but does not disclose details regarding: operating on a BWP of the carrier without the multiple QCLed FDMed RS transmissions; and switching to a BWP including a subset of the multiple QCLed FDMed RS transmissions to perform inter-frequency RSRP measurement using the subset of the multiple QCLed FDMed RS transmissions. In other words, Ahn does not disclose using a BWP, i.e.: operating on a bandwidth part (BWP) including a subset of the multiple QCL RS transmissions and perform inter-frequency RSRP measurement.
In the same field of endeavor, John-Wilson discloses this limitation: see para 4-5, two devices may communicate over multiple sub-bands (or carriers) simultaneously. Because these sub-bands may or may not be associated with the same set of antennas at the transmitting device ( e.g., a base station), a receiving device (e.g., a UE) may not be able to assume any implicit relationship between antenna ports of the different carriers (e.g., even if these antenna ports would be quasi co-located if they were transmitted over the same carrier)/i.e. antenna ports not the same carrier represent BWP or carrier without QCL,… a base station may communicate with a UE over multiple sub-bands (e.g., different portions of a system bandwidth)/i.e. representing for example - BWPs without QCL and BWPs with QCL. Each sub-band may be associated with a different antenna array at the base station or with the same antenna array. A base station may signal a spatial QCL relationship between multiple sub-bands (or multiple carriers) and, in some cases, which spatial parameters (e.g., beam width, pointing angle, beam direction, etc.) are quasi co-located. The UE may determine, for example, from a reference signal received over a first sub-band, the indicated spatial parameters for the second sub-band based on the signaling. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ahn, to operate on a bandwidth part (or sub-band) without the multiple QCL, switching to a the BWP included in a QCL transmission as taught by John-Wilson, to consider multiple devices that communicate over multiple sub-bands (or carriers) simultaneously (see John-Wilson, para 6).
Ahn in view of John-Wilson disclose the above details, however they do not disclose: perform inter-frequency RSRP measurement.
Zhang discloses this limitation, it further discloses: see para 34, a narrowband (or partial bandwidth) user device performs inter-frequency measurement. Inter-frequency measurement for a narrowband user device operates similar to inter-frequency measurement for a full bandwidth user device (e.g., legacy LTE user device or UE), where the user device would switch frequencies from carrier 1 (transmitted by the serving cell) to carrier 2 (transmitted by one or more cells to be measured), and then receiving synchronization signals, and measuring RSRP of received signals. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Ahn and John-Wilson, to perform inter-frequency RSRP measurement and switch a carrier, as taught by Zhang, for measuring a signal quality (e.g., reference signal received power/RSRP) of signals received from the neighbor cell in order to perform switching (see Zhang para 4).

Regarding Claim 11, Ahn discloses the method of claim 1 as detailed above, and discloses beam management and RRM (see para 320).
In the same field of endeavor, John-Wilson discloses transmitting on a bandwidth part (BWP) …the RS transmissions.
Ahn and John-Wilson do not disclose details regarding: operating on a first BWP of the carrier; performing a radio frequency (RF) tuning during a first measurement gap to cover a second BWP overlapping the first BWP and a measurement bandwidth; performing RRM measurement on the measurement bandwidth while performing data reception on the first BWP; and performing an RF tuning during a second measurement gap to switch back to the first BWP.
Zhang discloses this limitation, it further discloses: see para 34, a narrowband (or partial bandwidth) user device may use a measurement gap(s) to perform both intra-frequency measurement and inter-frequency measurement. Inter-frequency measurement for a narrowband user device operates similar to inter-frequency measurement for a full bandwidth user device (e.g., legacy LTE user device or UE), where the user device would switch frequencies from carrier 1 (transmitted by the serving cell) to carrier 2 (transmitted by one or more cells to be measured), and then receiving synchronization signals, and measuring RSRP of received signals/i.e. representing RRM. However, intra-frequency measurement for a narrowband (or partial bandwidth) user device is slightly different than for a full bandwidth user device, because the narrowband user device may typically need to tune its receiver frequency to switch between operating PRBs for a serving cell and a set of center PRBs for a neighbor cell to be measured. Thus, switching between these PRBs (or subcarrier frequencies) takes time, which is provided during a measurement gap.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Ahn and John-Wilson, to perform radio frequency (RF) tuning during a first measurement gap, as taught by Zhang, for measuring a signal quality (e.g., reference signal received power/RSRP) of signals received from the neighbor cell in order to perform switching (see Zhang, para 4).

Regarding Claim 12, Ahn in view of John-Wilson discloses the method of claim 11, and Ahn discloses beam management and RRM (see para 320).
and/or 
Zhang discloses this limitation: see para 34, the user device would switch frequencies from carrier 1 (transmitted by the serving cell) to carrier 2 (transmitted by one or more cells to be measured), and then receiving synchronization signals, and measuring RSRP of received signals.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Ahn and John-Wilson, to perform RSRP on the measurement bandwidth, as taught by Zhang, for to perform carrier switching (see Zhang, para 34).

Regarding Claim 19, Ahn method of claim 13, but does not disclose details regarding: transmitting a BWP configuration indicating an active BWP to the UE; transmitting the RRM measurement configuration indicating a measurement gap configuration specifying a first measurement gap and a second measurement gap at a beginning and an end, respectively, of a measurement occasion, and a repetition period of the measurement occasion; and transmitting data during an interval between the first and second measurement gaps on the active BWP.
In the same field of endeavor, John-Wilson discloses transmitting a BWP configuration indicating an active BWP to the UE: see FIG. 6, para 83-85, base station determines a spatial QCL relationship between the first sub-band and the second sub-band… base station transmits a downlink transmission over the first sub-band/i.e. indicating an active BWP to the UE. The downlink transmission may include one or more of a PDCCH DMRS, a PDSCH DMRS, a CSI-RS or an SS. 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ahn, to include operating on a bandwidth part (or sub-band) including a subset of the multiple QCL as taught by John-Wilson, to consider multiple devices that communicate over multiple sub-bands (or carriers) simultaneously (see John-Wilson, para 6).
Ahn in view of John-Wilson do not disclose: transmitting the RRM measurement configuration indicating a measurement gap configuration specifying a first measurement gap and a second measurement gap at a beginning and an end, respectively, of a measurement occasion, and a repetition period of the measurement occasion; and transmitting data during an interval between the first and second measurement gaps on the active BWP.
Zhang discloses this limitation: see para 41-43, a network (e.g., a BS) controls allocation of measurement gaps for a user device for measurements of multiple carrier frequencies, the multiple carrier frequencies may include both an intra-frequency carrier from one or more cells, and inter-frequency carriers from one or more cells… the measurement gap allocation instruction instructs the user device, to allocate use of measurement gaps for measurement among different categories or groups of carriers, according to one of several different gap sharing rules or approaches/i.e. any rule can be defined such as for example a repetition period of the measurement occasion. The user device would then use the measurement gaps to perform intra-frequency measurement and inter-frequency measurement according to the measurement gap allocation instruction.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Ahn and John-Wilson, to provide a flexible measurement gap distribution among already (previously) configured carriers and newly configured carriers, as taught by Zhang, to perform inter-frequency and intra-frequency measurements (see Zhang, para 41).

Claims 6-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Novlan (US20190053235A1).
Regarding Claim 6, Ahn discloses the method of claim 1, and discloses: operating on a BWP of the carrier containing a subset of the multiple QCLed FDMed RS transmissions; performing RSRP measurement on the BWP using the subset of the multiple QCLed FDMed RS transmissions to obtain an RSRP measurement result (see para 270-273, If a UE supports discoverySignalsInDeactSCell-r12, the UE has been configured as discovery signal-based RRM measurement in a carrier frequency that may be applied to a secondary cell in the same carrier frequency… in the case of a UE configured as the QCL Type B, in order to receive help for the channel estimation of a DMRS transmitted along with a scheduled PDSCH, the UE is limited to use LSPs estimated from a specific QCLed CSI-RS resource indicated in corresponding scheduling DCI. 
Ahn does not disclose details regarding: performing received signal strength indicator (RSSI) measurement on a measurement bandwidth and/or a frequency location indicated by the RRM measurement configuration that is different from the BWP to obtain an RSSI measurement result; and calculating a reference signal received quality (RSRQ) using the RSRP measurement result and the RSSI measurement result.
In the same field of endeavor, Novlan discloses at para 36: A RRM measurement and timing configuration (RMTC) framework can efficiently configure RRM measurements in wireless communications systems with variable carrier and transmission bandwidths/i.e. representing a measurement bandwidth and frequency location of RRM,…  A SMTC (synchronization signal (SS) block measurement and timing configurations) and CMTC (list of channel state information reference signal (CSI-RS) measurement and timing configurations) can contain all parameters required at the user equipment to perform measurements using SS blocks and CSI-RS, respectively. In particular, each SMTC/CMTC in the lists are comprised in an RMTC can be associated with a BWP. For CSI-RS, a quasi-colocation (QCL) assumption (e.g., for timing reference) can be signaled to the UE…  Each RMTC can be associated with a carrier frequency, and can contain a list of sequences or identifiers (IDs) of network cells for which the UE shall report quality measurements such as a reference signal received power (RSRP), a received signal strength indicator (RSSI), a reference signal received quality (RSRQ), and/or a signal-to-interference ratio (SIR); also see FIG. 3, para 51-52 describing that a UE can be instructed to perform RRM measurements per carrier and/or BWP… the base station instructs the UEs  to report PSS/SSS/PBCH transmissions on a given carrier/BWP (e.g., by reporting an identification (ID) such as a physical cell ID (PCI)) associated with each PSS/SSS/PBCH transmission. The UE can also report a quality measure associated with the ID (e.g., RSRP, RSSI, RSRQ, and/or the signal-to-interference ratio (SIR)). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Ahn, to include performing RSSI measurement on a measurement bandwidth and/or a frequency location indicated by the RRM measurement configuration that is different from the BWP to obtain an RSSI measurement result; and calculating a reference signal received quality (RSRQ) using the RSRP measurement result and the RSSI measurement result as taught by Novlan, to facilitate efficient configuration of RRM measurements in wireless communications systems with variable carrier and transmission bandwidths (see Novlan, Abstract).

Regarding Claim 7, Ahn does not disclose: the measurement bandwidth indicated by the RRM measurement configuration for the RSSI measurement overlaps or 
see para 51-52, FIG. 3, a UE can be instructed to perform RRM measurements per carrier and/or BWP and said instructions can include per carrier/BPW whether to use PSS/SSS/PBCH transmissions, CSI-RS transmissions, or both… Narrowband carriers 310, 312, 314 can partially or fully overlap with the wideband carrier 308 and since the narrowband BWP 306 can be configured within the wideband carrier 308… the base station instructs the UEs to report a quality measure associated with the ID of the cell (e.g., RSSI). 
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Ahn, so that the measurement bandwidth for the RSSI measurement overlaps the BWP as taught by Novlan, to facilitate efficient configuration of RRM measurements in wireless communications systems with variable carrier and transmission bandwidths (see Novlan, Abstract).

Regarding Claim 8, Ahn discloses the method of claim 1 including the RRM measurement configuration indicating presence of multiple quasi collocated (QCLed) frequency domain multiplexed (FDMed) reference signal (RS) transmissions in a carrier.
Ahn does not disclose details regarding: operating on a BWP of the carrier without the multiple QCLed FDMed RS transmissions; performing inter-frequency RSRP measurement on a first measurement bandwidth using a subset of the 
In the same field of endeavor, Novlan discloses this limitation: see para 36, A SMTC and CMTC can contain all parameters required at the user equipment to perform measurements using SS blocks and CSI-RS, respectively. Each SMTC/CMTC in the lists thereof that are comprised in an RMTC can be associated with a BWP. For CSI-RS, a quasi-colocation QCL assumption (e.g., for timing reference) can be signaled to the UE, or SMTC can signal for which CSI-RS or CMTC it serves as a QCL reference/i.e. measuring the BWP with multiple QCLed RS transmissions, while the other BWPs are not signaled with QCL…the UE can be signaled whether to perform RRM measurements using only SS blocks, only CSI-RS, or CSI-RS and SS block transmissions outside the SMTCs/CMTCs, namely, in the RMTC. Each RMTC can be associated with a carrier frequency, and can contain a list of sequences or identifiers (IDs) of network cells for which the UE shall report quality measurements such as a reference signal received power (RSRP), a received signal strength indicator (RSSI), a reference signal received quality (RSRQ), and/or a signal-to-interference ratio (SIR).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of  (see Novlan, Abstract).

Regarding Claim 9, Ahn discloses the method of claim 1, including the RRM measurement configuration indicating presence of multiple quasi collocated (QCLed) frequency domain multiplexed (FDMed) reference signal (RS) transmissions in a carrier.
Ahn does not disclose details regarding: performing inter-frequency RSRP measurement on a first measurement bandwidth using a subset of the multiple QCLed FDMed RS transmissions to obtain an RSRP measurement based on a first measurement gap configuration indicated by the RRM measurement configuration; performing inter-frequency RSSI measurement on a second measurement bandwidth that is different from the first measurement bandwidth to obtain an RSSI measurement based on a second measurement gap configuration indicated by the RRM measurement configuration that is independent from the first measurement gap configuration; and calculating an RSRQ measurement based on the RSRP measurement and the RSSI measurement.
In the same field of endeavor, Novlan discloses this limitation: see para 36-38, Each RMTC can be associated with a carrier frequency, and can contain a list of sequences or identifiers (IDs) of network cells for which the UE shall report quality measurements such as a reference signal received power (RSRP), a received signal strength indicator (RSSI), a reference signal received quality (RSRQ), and/or a signal-to-interference ratio (SIR)… the RMTC can be provided to a UE for the purpose of configuring RRM measurements, which can be based on SS blocks and/or CSI-RS. The RRM measurements can include quality measures/measurements such as the RSRP, the RSSI, the RSRQ or the SIR. The RMTC can be provided via UE-specific signaling (e.g., RRC) per carrier frequency and can provide measurement configurations for one or more BWPs… For inter-frequency measurements, a single measurement periodicity can be provided per SMTC; also see para 55-56, the UE can determine an appropriate measurement pattern, for example, the UE can determine which BWPs to measure during a measurement gap (e.g., T2 in FIG. 4).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Ahn, to perform inter-frequency measurements during measurement gaps as taught by Novlan, to facilitate efficient configuration of RRM measurements in wireless communications systems with variable carrier and transmission bandwidths (see Novlan, Abstract).

Regarding Claim 17, Ahn discloses the method of claim 13, including the RRM measurement configuration indicating presence of multiple quasi collocated 
Ahn does not disclose details regarding: transmitting a BWP configuration to the UE indicating an active BWP without the multiple QCLed FDMed RS transmissions; and transmitting the RRM measurement configuration indicating a first measurement bandwidth and a first measurement gap configuration for reference signal received power (RSRP) measurement on the first measurement bandwidth that includes a subset of the multiple QCLed FDMed RS transmissions, and a second measurement bandwidth and second measurement gap configuration for RSSI measurement on the second measurement bandwidth, wherein the second measurement bandwidth is different from the first measurement bandwidth, and the second measurement configuration is independent from the first measurement configuration.
In the same field of endeavor, Novlan discloses this limitation: see para 53, For a UE, an active BWP is a BWP for which the UE monitors for PDCCH/PDSCH and performs RRM/CSI measurements; and at para 36-38, A SMTC and CMTC can contain all parameters required at the user equipment to perform measurements using SS blocks and CSI-RS, respectively. Each SMTC/CMTC in the lists thereof that are comprised in an RMTC can be associated with a BWP. For CSI-RS, a quasi-colocation QCL assumption (e.g., for timing reference) can be signaled to the UE, or SMTC can signal for which CSI-RS or CMTC it serves as a QCL reference/i.e. measuring the BWP with multiple QCLed RS transmissions, while the other BWPs are not signaled with QCL…the UE can be signaled whether to perform RRM measurements using only SS blocks, only CSI-RS, or CSI-RS and SS block transmissions outside the SMTCs/CMTCs, namely, in the RMTC. Each RMTC can be associated with a carrier frequency, for which the UE shall report RSRP, RSSI, RSRQ, and/or SIR… the RMTC can be provided to a UE for the purpose of configuring RRM measurements, which can be based on SS blocks and/or CSI-RS. The RMTC can be provided via UE-specific signaling (e.g., RRC) per carrier frequency and can provide measurement configurations for one or more BWPs… For inter-frequency measurements, a single measurement periodicity can be provided per SMTC; also see para 55-56, the UE can determine an appropriate measurement pattern, for example, the UE can determine which BWPs to measure during a measurement gap (e.g., T2 in FIG. 4).
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined system of Ahn, to perform RRM measurements during measurement gaps as taught by Novlan, to facilitate efficient configuration of RRM measurements in wireless communications systems with variable carrier and transmission bandwidths (see Novlan, Abstract).

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Novlan in view of Park (US20190132759A1).
Regarding Claim 10, Ahn discloses the method of claim 1, 

Ahn in view of Nolan discloses do not disclose details regarding the underlined claim limitation: performing RSRP measurement on a first measurement bandwidth using a subset of the multiple QCLed FDMed RS transmissions to obtain an RSRP measurement; performing RSSI measurement on a second measurement bandwidth that is different from the first measurement bandwidth, and on time domain measurement resources indicated by the RRM measurement configuration to obtain an RSSI measurement, wherein the time domain measurement resources includes orthogonal frequency division multiplexing (OFDM) symbols that carry or does not carry RSs of the multiple QCLed FDMed RS transmissions; calculating an RSRQ measurement based on the RSRP measurement and the RSSI measurement.
In the same field of endeavor, Park discloses this limitation: see para 204, considering Numerology X having subcarrier spacing which is N times the subcarrier spacing of the default numerology, the UE performs RRM measurement using an RRM RS on the assumption that the RRM RS is transmitted only on a symbol entirely included in a specific symbol in a Numerology X-based SF among the symbols in a default numerology-based SF; and at para 265, for in-symbol received power (e.g., xRSSI), the UE may measure in-symbol received power (e.g., xRSSI) for each of K analog beam groups (or analog beams) using only a signal to which the corresponding analog beam group (or analog beam) and report RRM information (e.g., an xRSSI value or xRSRQ utilizing xRSSI). In other words, the UE may measure and report a total of K xRSSIs.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Ahn and Novlan, to measure in-symbol received power – RSSI as taught by Park, to measure the total received power of a signal received within a symbol (see Park, para 263).

Regarding Claim 18, Ahn discloses the method of claim 13, including the RRM measurement configuration indicating presence of multiple quasi collocated (QCLed) frequency domain multiplexed (FDMed) reference signal (RS) transmissions in a carrier.
Ahn in view of Novlan discloses: transmitting the RRM measurement configuration indicating: a first measurement bandwidth for RSRP measurement including a subset of the multiple QCLed FDMed RS transmissions, a second measurement bandwidth for RSRQ measurement that is different from the first measurement bandwidth
Ahn does not disclose details regarding the underlined claim limitation: transmitting the RRM measurement configuration indicating: a first measurement bandwidth for RSRP measurement including a subset of the multiple QCLed FDMed RS transmissions, a second measurement bandwidth for RSRQ and time domain resources for the RSSI measurement including a set of OFDM symbols that carries or does not carry RSs of the multiple QCLed FDMed RS transmissions.
In the same field of endeavor, Park discloses this limitation: see para 204, considering Numerology X having subcarrier spacing which is N times the subcarrier spacing of the default numerology, the UE performs RRM measurement using an RRM RS on the assumption that the RRM RS is transmitted only on a symbol entirely included in a specific symbol in a Numerology X-based SF among the symbols in a default numerology-based SF; and at para 265, for in-symbol received power (e.g., xRSSI), the UE may measure in-symbol received power (e.g., xRSSI) for each of K analog beam groups (or analog beams) using only a signal to which the corresponding analog beam group (or analog beam) and report RRM information (e.g., an xRSSI value or xRSRQ utilizing xRSSI). In other words, the UE may measure and report a total of K xRSSIs.
It would have been obvious, to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combined systems of Ahn and Novlan, to measure in-symbol received power – RSSI as taught by Park, to measure the total received power of a signal received within a symbol (see Park, para 263).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPA BELUR whose telephone number is (571)270-3722.  The examiner can normally be reached on M-F 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEEPA BELUR/Primary Examiner, Art Unit 2472